Citation Nr: 1450176	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2013 and April 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lumbar spine disability is the result of an injury in service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran seeks service connection for a lumbar spine disability and reports that he fell off a truck during service.  He describes a history of back pain since that time and denies any intercurrent injury.

In February 2014, a VA examiner diagnosed the Veteran as having degenerative disc disease and reported "no evidence of a back injury during active duty [and] no evidence of [a] post service record of continuous back pain after service."  

In April 2014, the Board directed that the examiner consider the Veteran's report of a back injury in service in an opinion.

In a June 2014 note, the VA examiner stated that degenerative disc disease was a result of wear and tear.  The examiner observed that the Veteran had had low back pain because of a fall that occurred in the 1950s.  The examiner, however, included boilerplate stating that the "condition claimed" was less likely than not incurred or caused by the "claimed in-service injury, event or illness."

According to the examiner, the Veteran was discharged from service with no residual complication "and there is no medical documentation of continuous back problems since after service."  The examiner stated that a current musculoskeletal problem with "no evidence of continuous symptoms" and no evidence of continuous medical treatment since military discharge, was most likely due to a "significant intervening interceding event," and less likely related to a musculoskeletal condition of the same body part documented in the service treatment records.

Although the VA examiner acknowledged the Veteran's report of low back pain in service, she again failed to acknowledge his report of continuity of symptoms.  The record contains no evidence of the "significant intervening interceding event" that the examiner speculated about.  The examiner's opinion can be read as saying that if she had acknowldeged the Veteran's reports of ongoing symptomatology, and if she had acknowledged that there was no intervening event, she would have found the current disability to be related to the in-service injury.  While the examiner failed to acknowledge evidence of continuity or the absence of an intervening event, the Board finds no reason to doubt the Veteran's reports.  

Resolving reasonable doubt in the Veteran's favor, service connection is granted for a lumbar spine disability most recently diagnosed as degenerative disc disease.


ORDER

Service connection for a lumbar spine disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


